CARTER, J.
The trial court ordered the issuance of a preliminary injunction against certain labor activities of defendants in this case in which plaintiff is the employer and defendants are labor unions and members and representatives thereof. An appeal is taken from that order by some of the defendants.
The order is based upon a violation of the Hot Cargo law. (Lab. Code, §§ 1131-1136.) As stated by the trial court in its opinion: “In each of these cases the complaint charges some form of violation of the Hot Cargo and Secondary Boycott Act (Stats. 1941, ch. 623, p. 2079), now constituting sections 1131-1136 of the Labor Code. Appearing defendants, by demurrer and resistance of motion for preliminary injunction, challenge the constitutionality of the statute. Counsel stoutly assert the activities described in the Act and denominated ‘hot cargo’ and ‘secondary boycott’ to be *157constitutionally protected labor activities, but their arguments revolve mainly around the impact of the statute upon picketing and the claim that it is an exercise of the right of free speech which the legislature unconstitutionally attempts to restrain. The matter will be examined in both its aspects.” Likewise the appellants and respondent devote their attention to the validity of that act. No other basis for supporting the preliminary injunction is suggested. The case is therefore controlled by In re Blaney, 30 Cal.2d 643 [184 P.2d 892], in which this court held the Hot Cargo Act to be invalid.
The order is reversed.
Gibson, C. J., Edmonds, J., Traynor, J., Schauer, J., and Spence, J., concurred.